

 
MFA FINANCIAL, INC.
AMENDED AND RESTATED
2010 EQUITY COMPENSATION PLAN




1.      PURPOSE.  The Plan is intended to provide incentives to key employees,
officers, directors and others expected to provide significant services to the
Company, including the employees, officers and directors of the other
Participating Companies, to encourage a proprietary interest in the Company, to
encourage such key employees to remain in the employ of the Company and the
other Participating Companies, to attract new employees with outstanding
qualifications, and to afford additional incentive to others to increase their
efforts in providing significant services to the Company and the other
Participating Companies.  In furtherance thereof, the Plan permits awards of
equity-based incentives to key employees, officers and directors of, and certain
other providers of services to, the Company or any other Participating
Company.  The Plan amends and restates the Amended and Restated 2004 Equity
Compensation Plan, which was initially approved by the stockholders of the
Company on May 27, 2004 and which was thereafter amended as of December 10,
2008.
 
2.      DEFINITIONS.  As used in this Plan, the following definitions apply
(provided that, in the case of capitalized terms used in Agreements to prior
versions of the Plan, which terms have been replaced by capitalized terms
defined herein, the capitalized terms in such Agreements shall, as the context
so requires, have the respective meanings ascribed herein to such replacement
terms):
 
"Act" shall mean the Securities Act of 1933, as amended.
 
"Agreement" shall mean a written agreement entered into between the Company and
a Grantee pursuant to the Plan.
 
"Board" shall mean the Board of Directors of the Company.
 
"Cause" shall mean, unless otherwise provided in the Grantee's Agreement, (i)
engaging in (A) willful or gross misconduct or (B) willful or gross neglect,
(ii) repeatedly failing to adhere to the directions of superiors or the Board or
the written policies and practices of the Company, (iii) the commission of a
felony or a crime of moral turpitude, or any crime involving the Company, (iv)
fraud, misappropriation, embezzlement or material or repeated insubordination,
(v) a material breach of the Grantee's employment agreement (if any) with the
Company (other than a termination of employment by the Grantee), or (vi) any
illegal act detrimental to the Company; all as determined by the Committee.
 
"Code" shall mean the Internal Revenue Code of 1986, as amended, and the
regulations promulgated thereunder.
 
"Committee" shall mean the Compensation Committee of the Company as appointed by
the Board in accordance with Section 4 of the Plan; provided, however, that the
Committee shall at all times consist solely of persons who, at the time of their
appointment, each qualified as a "Non-Employee Director" under Rule
16b-3(b)(3)(i) promulgated under the Exchange Act and, to the extent that relief
from the limitation of Section 162(m) of the Code is sought, as an "Outside
Director" under Section 1.162-27(e)(3)(i) of the Treasury Regulations.
 
"Common Stock" shall mean the Company's common stock, par value $0.01 per share,
either currently existing or authorized hereafter.
 
 
 

--------------------------------------------------------------------------------

 
 
"Company" shall mean MFA Financial, Inc., a Maryland corporation.
 
"DER" shall mean a right awarded under Section 11 of the Plan to receive (or
have credited) the equivalent value (in cash or Shares) of dividends paid on
Common Stock.
 
"Disability" shall mean, unless otherwise provided by the Committee in the
Grantee's Agreement, the occurrence of an event which would entitle the Grantee
to the payment of disability income under one of the Company's approved
long-term disability income plans or a long-term disability as determined by the
Committee in its absolute discretion pursuant to any other standard as may be
adopted by the Committee.  Notwithstanding the foregoing, no circumstances or
condition shall constitute a Disability to the extent that, if it were, a 20%
tax would be imposed under Section 409A of the Code; provided that, in such a
case, the event or condition shall continue to constitute a Disability to the
maximum extent possible (e.g., if applicable, in respect of vesting without an
acceleration of distribution) without causing the imposition of such 20%
tax.  Nothing herein shall limit or restrict the payment of any amount subject
to Section 409A of the Code upon an otherwise permitted payment event under
Section 409A of the Code, including upon a Termination of Service.
 
"Eligible Persons" shall mean officers, directors and employees of the
Participating Companies and other persons expected to provide significant
services (of a type expressly approved by the Committee as covered services for
these purposes) to one or more of the Participating Companies.  For purposes of
the Plan, a consultant, vendor, customer or other provider of significant
services to the Company or any other Participating Company shall be deemed to be
an Eligible Person, but will be eligible to receive Grants (but in no event
Incentive Stock Options), only after a finding by the Committee in its
discretion that the value of the services rendered or to be rendered to the
Participating Company is at least equal to the value of the Grants being
awarded.
 
"Employee" shall mean an individual, including an officer of a Participating
Company, who is employed (within the meaning of Code Section 3401 and the
regulations thereunder) by the Participating Company.
 
"Exchange Act" shall mean the Securities Exchange Act of 1934, as amended.
 
"Exercise Price" shall mean the price per Share of Common Stock, determined by
the Board or the Committee, at which an Option may be exercised.
 
"Fair Market Value" shall mean the value of one share of Common Stock,
determined as follows:
 
 
(i)
If the Shares are then listed on a national stock exchange, the closing sales
price per Share on the exchange for the last preceding date on which there was a
sale of Shares on such exchange, as determined by the Committee.

 
 
(ii)
If the Shares are not then listed on a national stock exchange but are then
traded on an over-the-counter market, the average of the closing bid and asked
prices for the Shares in such over-the-counter market for the last preceding
date on which there was a sale of such Shares in such market, as determined by
the Committee.

 
 
(iii)
If neither (i) nor (ii) applies, such value as the Committee in its discretion
may in good faith determine.  Notwithstanding the foregoing, where the Shares
are listed or traded, the Committee may make discretionary determinations in
good faith where the Shares have not been traded for 10 trading days.

 
 
- 2 -

--------------------------------------------------------------------------------

 
 
Notwithstanding the foregoing, with respect to any “stock right” within the
meaning of Section 409A of the Code, Fair Market Value shall not be less than
the “fair market value” of the Shares determined in accordance with Treasury
Regulation 1.409A-1(b)(iv).
 
"Grant" shall mean the issuance of an Incentive Stock Option, Non-qualified
Stock Option, Restricted Stock, Phantom Share, DER, other equity-based grant as
contemplated herein or any combination thereof as applicable to an Eligible
Person.  The Committee will determine the eligibility of employees, officers,
directors and others expected to provide significant services to the
Participating Companies based on, among other factors, the position and
responsibilities of such individuals, the nature and value to the Participating
Company of such individuals' accomplishments and potential contribution to the
success of the Participating Company whether directly or through its
subsidiaries.
 
"Grantee" shall mean an Eligible Person to whom Options, Restricted Stock,
Phantom Shares,  DERs or other equity-based awards are granted hereunder.
 
"Incentive Stock Option" shall mean an Option of the type described in Section
422(b) of the Code issued to an Employee.
 
"Non-qualified Stock Option" shall mean an Option not described in Section
422(b) of the Code.
 
"Option" shall mean any option, whether an Incentive Stock Option or a
Non-qualified Stock Option, to purchase, at a price and for the term fixed by
the Committee in accordance with the Plan, and subject to such other limitations
and restrictions in the Plan and the applicable Agreement, a number of Shares
determined by the Committee.
 
"Optionee" shall mean any Eligible Person to whom an Option is granted, or the
Successors of the Optionee, as the context so requires.
 
"Participating Companies" shall mean the Company and any of its Subsidiaries
which with the consent of the Board participates in the Plan.
 
"Phantom Share" shall mean a right, pursuant to the Plan, of the Grantee to
payment of the Phantom Share Value.
 
"Phantom Share Value," per Phantom Share, shall mean the Fair Market Value of a
Share or, if so provided by the Committee, such Fair Market Value to the extent
in excess of a base value established by the Committee at the time of grant.
 
"Plan" shall mean the Company's Amended and Restated 2010 Equity Compensation
Plan, as set forth herein, and as the same may from time to time be amended.
 
"Purchase Price" shall mean the Exercise Price times the number of Shares with
respect to which an Option is exercised.
 
"Restricted Stock" shall mean an award of Shares that are subject to
restrictions hereunder.
 
"Retirement" shall mean, unless otherwise provided by the Committee in the
Grantee's Agreement, the Termination of Service (other than for Cause) of a
Grantee:
 
 
(i)
on or after the Grantee's attainment of age 65;

 
 
- 3 -

--------------------------------------------------------------------------------

 
 
 
(ii)
on or after the Grantee's attainment of age 55 with five consecutive years of
service with the Participating Companies; or

 
 
(iii)
as determined by the Committee in its absolute discretion pursuant to such other
standard as may be adopted by the Committee.

 
"Shares" shall mean shares of Common Stock of the Company, adjusted in
accordance with Section 15 of the Plan (if applicable).
 
"Subsidiary" shall mean any corporation, partnership or other entity at least
50% of the economic interest in the equity of which is owned, directly or
indirectly, by the Company or by another subsidiary.
 
"Successors of the Optionee" shall mean the legal representative of the estate
of a deceased Optionee or the person or persons who shall acquire the right to
exercise an Option by bequest or inheritance or by reason of the death of the
Optionee.
 
"Termination of Service" shall mean the time when the employee-employer
relationship or directorship, or other service relationship (sufficient to
constitute service as an Eligible Person), between the Grantee and the
Participating Companies is terminated for any reason, with or without Cause,
including, but not limited to, any termination by resignation, discharge, death
or Retirement; provided, however, Termination of Service shall not include a
termination where there is a simultaneous reemployment of the Grantee by a
Participating Company or other continuation of service (sufficient to constitute
service as an Eligible Person) for a Participating Company.  The Committee, in
its absolute discretion, shall determine the effects of all matters and
questions relating to Termination of Service, including, but not limited to, the
question of whether any Termination of Service was for Cause and all questions
of whether particular leaves of absence constitute Terminations of Service.  For
this purpose, the service relationship shall be treated as continuing intact
while the Grantee is on military leave, sick leave or other bona fide leave of
absence (to be determined in the discretion of the Committee).  Notwithstanding
the foregoing, with respect to any Grant that is subject to Section 409A of the
Code, Termination of Service shall be interpreted in a manner that is consistent
with the definition of a “separation from service” under Section 409A of the
Code and Treasury Regulation 1.409A-1(h).
 
3.      EFFECTIVE DATE.  The effective date of this restatement of the Plan
shall be the date on which it is approved by the holders of the requisite
percentage of shares of Common Stock, at a meeting duly called for such
purpose.  The Plan shall terminate on, and no award shall be granted hereunder
on or after, the 10-year anniversary of the approval of the Plan by the
stockholders of the Company; provided, however, that the Board may at any time
prior to that date terminate the Plan.
 
4.      ADMINISTRATION.
 
a.      Membership on Committee.  The Plan shall be administered by the
Committee appointed by the Board.  If no Committee is designated by the Board to
act for those purposes, the full Board shall have the rights and
responsibilities of the Committee hereunder and under the Agreements.
 
b.      Committee Meetings.  The acts of a majority of the members present at
any meeting of the Committee at which a quorum is present, or acts approved in
writing by a majority of the entire Committee, shall be the acts of the
Committee for purposes of the Plan.  If and to the extent applicable, no member
of the Committee may act as to matters under the Plan specifically relating to
such member.
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
c.      Grant of Awards.
 
 
(i)
The Committee shall from time to time at its discretion select the Eligible
Persons who are to be issued Grants and determine the number and type of Grants
to be issued under any Agreement to an Eligible Person.  In particular, the
Committee shall (A) determine the terms and conditions, not inconsistent with
the terms of the Plan, of any Grants awarded hereunder (including, but not
limited to the performance goals and periods applicable to the award of Grants);
(B) determine the time or times when and the manner and condition in which each
Option shall be exercisable and the duration of the exercise period; and (C)
determine or impose other conditions to the Grant or exercise of Options under
the Plan as it may deem appropriate.  The Committee may establish such rules,
regulations and procedures for the administration of the Plan as it deems
appropriate, determine the extent, if any, to which Options, Phantom Shares,
Shares (whether or not Shares of Restricted Stock), DERs or other equity-based
awards shall be forfeited (whether or not such forfeiture is expressly
contemplated hereunder), and take any other actions and make any other
determinations or decisions that it deems necessary or appropriate in connection
with the Plan or the administration or interpretation thereof.  The Committee
shall also cause each Option to be designated as an Incentive Stock Option or a
Non-qualified Stock Option, except that no Incentive Stock Options may be
granted to an Eligible Person who is not an Employee of the Company.  The
Grantee shall take whatever additional actions and execute whatever additional
documents the Committee may in its reasonable judgment deem necessary or
advisable in order to carry or effect one or more of the obligations or
restrictions imposed on the Grantee pursuant to the express provisions of the
Plan and the Agreement.  DERs will be exercisable separately or together with
Options, and paid in cash or other consideration at such times and in accordance
with such rules, as the Committee shall determine in its discretion.  Unless
expressly provided hereunder, the Committee, with respect to any Grant, may
exercise its discretion hereunder at the time of the award or thereafter.  The
Committee shall have the right and responsibility to interpret the Plan and the
interpretation and construction by the Committee of any provision of the Plan or
of any Grant thereunder, including, without limitation, in the event of a
dispute, shall be final and binding on all Grantees and other persons to the
maximum extent permitted by law.  Without limiting the generality of Section 23,
no member of the Committee shall be liable for any action or determination made
in good faith with respect to the Plan or any Grant hereunder.

 
 
(ii)
Notwithstanding clause (i) of this Section 4(c) and Section 7(a), any award
under the Plan to an Eligible Person who is a member of the Committee shall be
made by the full Board, but for these purposes the directors of the Corporation
who are on the Committee shall be required to be recused in respect of such
awards and shall not be permitted to vote.

 
d.      Awards.
 
 
(i)
Agreements.  Grants to Eligible Persons shall be evidenced by written Agreements
in such form as the Committee shall from time to time determine.  Such
Agreements shall comply with and be subject to the terms and conditions set
forth herein.

 
 
(ii)
Number of Shares.  Each Grant issued to an Eligible Person shall state the
number of Shares to which it pertains or which otherwise underlie the Grant and
shall provide for the adjustment thereof in accordance with the provisions of
Section 15 hereof.

 
 
(iii)
Grants.  Subject to the terms and conditions of the Plan and consistent with the
Company's intention for the Committee to exercise the greatest permissible
flexibility under Rule 16b-3 under the Exchange Act in awarding Grants, the
Committee shall have the power:

 
 
- 5 -

--------------------------------------------------------------------------------

 
 
 
(1)
to determine from time to time the Grants to be issued to Eligible Persons under
the Plan and to prescribe the terms and provisions (which need not be identical)
of Grants issued under the Plan to such persons;

 
 
(2)
to construe and interpret the Plan and the Grants thereunder and to establish,
amend and revoke the rules, regulations and procedures established for the
administration of the Plan.  In this connection, the Committee may correct any
defect or supply any omission, or reconcile any inconsistency in the Plan, in
any Agreement, or in any related agreements, in the manner and to the extent it
shall deem necessary or expedient to make the Plan fully effective.  All
decisions and determinations by the Committee in the exercise of this power
shall be final and binding upon the Participating Companies and the Grantees;

 
 
(3)
to amend any outstanding Grant, subject to Section 17, and to accelerate or
extend the vesting or exercisability of any Grant (in compliance with Section
409A of the Code, if applicable) and to waive conditions or restrictions on any
Grants, to the extent it shall deem appropriate; and

 
 
(4)
generally to exercise such powers and to perform such acts as are deemed
necessary or expedient to promote the best interests of the Company with respect
to the Plan.

 
 
(iv)
Any Grant awarded after the effective date of this Plan is subject to mandatory
repayment by the Grantee to the Company to the extent the Grantee is or in the
future becomes subject to any Company “clawback” or recoupment policy that
requires the repayment by the Grantee to the Company of compensation paid by the
Company to the Grantee in the event that the Grantee fails to comply with, or
violates, the terms or requirements of such policy.

 
5.      PARTICIPATION.
 
a.      Eligibility.  Only Eligible Persons shall be eligible to receive Grants
under the Plan.
 
b.      Limitation of Ownership.  No Grants shall be issued under the Plan to
any person who after such Grant would beneficially own more than 9.8% of the
outstanding shares of Common Stock of the Company, unless the foregoing
restriction is expressly and specifically waived by action of the independent
directors of the Board.
 
c.      Stock Ownership.  For purposes of Section 5(b) above, in determining
stock ownership a Grantee shall be considered as owning the stock owned,
directly or indirectly, by or for his brothers, sisters, spouses, ancestors and
lineal descendants.  Stock owned, directly or indirectly, by or for a
corporation, partnership, estate or trust shall be considered as being owned
proportionately by or for its stockholders, partners or beneficiaries.  Stock
with respect to which any person holds an Option shall be considered to be owned
by such person.
 
d.      Outstanding Stock.  For purposes of Section 5(b) above, "outstanding
shares" shall include all stock actually issued and outstanding immediately
after the issue of the Grant to the Grantee.  With respect to the stock
ownership of any Grantee, "outstanding shares" shall include shares authorized
for issue under outstanding Options held by such Grantee, but not options held
by any other person.
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
6.      STOCK.  Subject to adjustments pursuant to Section 15, Grants with
respect to an aggregate of no more than 13,500,000 Shares may be granted under
the Plan (all of which may be issued as Options).  Subject to adjustments
pursuant to Section 15, (i) the maximum number of Shares with respect to which
any Options may be granted in any one year to any Grantee shall not exceed
1,500,000, and (ii) the maximum number of Shares that may underlie Grants, other
than Grants of Options, in any one year to any Grantee shall not exceed
1,500,000.  Notwithstanding the first sentence of this Section 6, (i) Shares
that have been granted as Restricted Stock or that have been reserved for
distribution in payment for Options or Phantom Shares but are later forfeited or
for any other reason are not payable under the Plan; and (ii) Shares as to which
an Option is granted under the Plan that remains unexercised at the expiration,
forfeiture or other termination of such Option, may be the subject of the issue
of further Grants.  Shares of Common Stock issued hereunder may consist, in
whole or in part, of authorized and unissued shares, treasury shares or
previously issued Shares under the Plan.  The certificates for Shares issued
hereunder may include any legend which the Committee deems appropriate to
reflect any restrictions on transfer hereunder or under the Agreement, or as the
Committee may otherwise deem appropriate.  Shares subject to DERs, other than
DERs based directly on the dividends payable with respect to Shares subject to
Options or the dividends payable on a number of Shares corresponding to the
number of Phantom Shares awarded, shall be subject to the limitation of this
Section 6.  Notwithstanding the limitations above in this Section 6, except in
the case of Grants intended to qualify for relief from the limitations of
Section 162(m) of the Code, there shall be no limit on the number of Phantom
Shares or DERs to the extent they are paid out in cash that may be granted under
the Plan.  If any Phantom Shares or DERs are paid out in cash, the underlying
Shares may again be made the subject of Grants under the Plan, notwithstanding
the first sentence of this Section 6.
 
7.      TERMS AND CONDITIONS OF OPTIONS.
 
a.      Initial Awards to Compensation Committee Members.  Subject to the other
terms of the Plan, each member of the Committee shall automatically be granted a
Non-qualified Stock Option to purchase shares of Common Stock and DERs upon the
date such person is initially appointed to the Committee, with such terms as may
be set forth in the applicable Agreement.  Such awards shall be in the amounts
set forth in Exhibit A herein, as may be amended from time to time.  Each Option
granted to a Committee member under this Section 7(a) shall become exercisable
commencing one year after the date of Grant (unless otherwise provided in the
applicable Agreement) and shall expire 10 years thereafter.  Such Options shall
be subject to adjustment as provided in Section 15; provided that such
adjustment and any action by the Board or the Committee with respect to the Plan
and such Options satisfies the requirements for exemption under Rule 16b-3 under
the Exchange Act and does not cause any member of the Committee to be
disqualified as a Non-Employee Director under such Rule.  Notwithstanding the
foregoing, the Board may prospectively, from time to time, discontinue, reduce
or increase the amount of any or all of the Grants otherwise to be made under
this Section 7(a).
 
b.     Each Agreement with an Eligible Person shall state the Exercise
Price.  The Exercise Price for any Option shall not be less than the Fair Market
Value on the date of Grant.
 
c.      Medium and Time of Payment.  Except as may otherwise be provided below,
the Purchase Price for each Option granted to an Eligible Person shall be
payable in full in United States dollars upon the exercise of the Option.  In
the event the Company determines that it is required to withhold taxes as a
result of the exercise of an Option, as a condition to the exercise thereof, an
Employee may be required to make arrangements satisfactory to the Company to
enable it to satisfy such withholding requirements in accordance with Section
20.  If the applicable Agreement so provides, or the Committee otherwise so
permits, the Purchase Price may be paid in one or a combination of the
following:
 
 
(i)
by a certified or bank cashier's check;

 
 
- 7 -

--------------------------------------------------------------------------------

 
 
 
(ii)
by the surrender of shares of Common Stock in good form for transfer, owned by
the person exercising the Option and having a Fair Market Value on the date of
exercise equal to the Purchase Price, or in any combination of cash and shares
of Common Stock, as long as the sum of the cash so paid and the Fair Market
Value of the shares of Common Stock so surrendered equals the Purchase Price;

 
 
(iii)
by cancellation of indebtedness owed by the Company to the Grantee;

 
 
(iv)
subject to Section 17(e), by a loan or extension of credit from the Company
evidenced by a full recourse promissory note executed by the Grantee.  The
interest rate and other terms and conditions of such note shall be determined by
the Committee (in which case the Committee may require that the Grantee pledge
his or her Shares to the Company for the purpose of securing the payment of such
note, and in no event shall the stock certificate(s) representing such Shares be
released to the Grantee until such note shall have been paid in full); or

 
 
(v)
by any combination of such methods of payment or any other method acceptable to
the Committee in its discretion.

 
Except in the case of Options exercised by certified or bank cashier's check,
the Committee may impose such limitations and prohibitions on the exercise of
Options as it deems appropriate, including, without limitation, any limitation
or prohibition designed to avoid accounting consequences which may result from
the use of Common Stock as payment upon exercise of an Option.  Any fractional
shares of Common Stock resulting from a Grantee's election that are accepted by
the Company shall in the discretion of the Committee be paid in cash.
 
d.      Term and Nontransferability of Grants and Options.
 
 
(i)
Each Option under this Section 7 shall state the time or times which all or part
thereof becomes exercisable, subject to the following restrictions.

 
 
(ii)
No Option shall be exercisable except by the Grantee or a transferee permitted
hereunder.

 
 
(iii)
Except if otherwise provided in an applicable Agreement, no Option shall be
assignable or transferable, except by will or the laws of descent and
distribution of the state wherein the Grantee is domiciled at the time of his or
her death; provided, however, that the Committee may (but need not) permit other
transfers, where the Committee concludes that such transferability (i) does not
result in accelerated taxation, (ii) does not cause any Option intended to be an
Incentive Stock Option to fail to be described in Section 422(b) of the Code,
(iii) complies with applicable law, including securities law, and (iv) is
otherwise appropriate and desirable.

 
 
(iv)
No Option shall be exercisable until such time as set forth in the applicable
Agreement (but in no event after the expiration of such Grant).

 
 
- 8 -

--------------------------------------------------------------------------------

 
 
 
(v)
The Committee may not modify, extend or renew any Option granted to any Eligible
Person unless such modification, extension or renewal shall satisfy any and all
applicable requirements of Rule 16b-3 under the Exchange Act and Section 409A of
the Code, to the extent applicable.  The foregoing notwithstanding, no
modification of an Option shall, without the consent of the Optionee, alter or
impair any rights or obligations under any Option previously granted.

 
e.      Termination of Service, Except by Death, Retirement or
Disability.  Unless otherwise provided in the applicable Agreement, upon any
Termination of Service for any reason other than his or her death, Retirement or
Disability, an Optionee shall have the right, subject to the restrictions of
Section 4(c) above, to exercise his or her Option at any time within three
months after Termination of Service, but only to the extent that, at the date of
Termination of Service, the Optionee’s right to exercise such Option had accrued
pursuant to the terms of the applicable Agreement and had not previously been
exercised; provided, however, that, unless otherwise provided in the applicable
Agreement, if there occurs a Termination of Service by a Participating Company
for Cause or a Termination of Service by the Optionee (other than on account of
death, Retirement or Disability), any Option not exercised in full prior to such
termination shall be canceled.
 
f.      Death of Optionee.  Unless otherwise provided in the applicable
Agreement, if the Optionee of an Option dies while an Eligible Person or within
three months after any Termination of Service other than for Cause or a
Termination of Service by the Optionee (other than on account of death,
Retirement or Disability), and has not fully exercised the Option, then the
Option may be exercised in full, subject to the restrictions of Section 4(c)
above, at anytime within 12 months after the Optionee’s death, by the Successor
of the Optionee, but only to the extent that, at the date of death, the
Optionee’s right to exercise such Option had accrued and had not been forfeited
pursuant to the terms of the Agreement and had not previously been exercised.
 
g.     Disability or Retirement of Optionee.  Unless otherwise provided in the
applicable Agreement, upon any Termination of Service for reason of his or her
Disability or Retirement, an Optionee shall have the right, subject to the
restrictions of Section 4(c) above, to exercise the Option at any time within 24
months after Termination of Service, but only to the extent that, at the date of
Termination of Service, the Optionee's right to exercise such Option had accrued
pursuant to the terms of the applicable Agreement and had not previously been
exercised.
 
h.     Rights as a Stockholder.  An Optionee, a Successor of the Optionee, or
the holder of a DER shall have no rights as a stockholder with respect to any
Shares covered by his or her Grant until, in the case of an Optionee, the date
of the issuance of a stock certificate for such Shares.  No adjustment shall be
made for dividends (ordinary or extraordinary, whether in cash, securities or
other property), distributions or other rights for which the record date is
prior to the date such stock certificate is issued, except as provided in
Section 15.
 
i.      Modification, Extension and Renewal of Option.  Within the limitations
of the Plan, and only with respect to Options granted to Eligible Persons, the
Committee may modify, extend or renew outstanding Options or accept the
cancellation of outstanding Options (to the extent not previously exercised) for
the granting of new Options in substitution therefor (but not including
repricings, in the absence of stockholder approval).  The Committee may modify,
extend or renew any Option granted to any Eligible Person, unless such
modification, extension or renewal would not satisfy any applicable requirements
of Rule 16b-3 under the Exchange Act and Section 409A of the Code.  The
foregoing notwithstanding, no modification of an Option shall, without the
consent of the Optionee, alter or impair any rights or obligations under any
Option previously granted.
 
 
- 9 -

--------------------------------------------------------------------------------

 
 
j.      Stock Appreciation Rights.  The Committee, in its discretion, may
(taking into account, without limitation, the application of Section 409A of the
Code, as the Committee may deem appropriate) also permit the Optionee to elect
to exercise an Option by receiving Shares, cash or a combination thereof, in the
discretion of the Committee and as may be set forth in the applicable Agreement,
with an aggregate Fair Market Value (or, to the extent of payment in cash, in an
amount) equal to the excess of the Fair Market Value of the Shares with respect
to which the Option is being exercised over the aggregate Purchase Price, as
determined as of the day the Option is exercised.
 
k.      Deferral. The Committee may establish a program (taking into account,
without limitation, the application of Section 409A of the Code, as the
Committee may deem appropriate) under which Optionees will have Phantom Shares
subject to Section 10 credited upon their exercise of Options, rather than
receiving Shares at that time.
 
l.      Other Provisions.  The Agreement authorized under the Plan may contain
such other provisions not inconsistent with the terms of the Plan (including,
without limitation, restrictions upon the exercise of the Option) as the
Committee shall deem advisable.
 
8.      SPECIAL RULES FOR INCENTIVE STOCK OPTIONS.
 
a.      In the case of Incentive Stock Options granted hereunder, the aggregate
Fair Market Value (determined as of the date of the Grant thereof) of the Shares
with respect to which Incentive Stock Options become exercisable by any Optionee
for the first time during any calendar year (under the Plan and all other plans
maintained by the Participating Companies, their parent or Subsidiaries) shall
not exceed $100,000.
 
b.      In the case of an individual described in Section 422(b)(6) of the Code
(relating to certain 10% owners), the Exercise Price with respect to an
Incentive Stock Option shall not be less than 110% of the Fair Market Value of a
Share on the day the Option is granted and the term of an Incentive Stock Option
shall be no more than five years from the date of grant.
 
c.      If Shares acquired upon exercise of an Incentive Stock Option are
disposed of in a disqualifying disposition within the meaning of Section 422 of
the Code by an Optionee prior to the expiration of either two years from the
date of grant of such Option or one year from the transfer of Shares to the
Optionee pursuant to the exercise of such Option, or in any other disqualifying
disposition within the meaning of Section 422 of the Code, such Optionee shall
notify the Company in writing as soon as practicable thereafter of the date and
terms of such disposition and, if the Company thereupon has a tax-withholding
obligation, shall pay to the Company an amount equal to any withholding tax the
Company is required to pay as a result of the disqualifying disposition.
 
9.      PROVISIONS APPLICABLE TO RESTRICTED STOCK.
 
a.      Vesting Periods.  In connection with the grant of Restricted Stock,
whether or not Performance Goals apply thereto, the Committee shall establish
one or more vesting periods with respect to the shares of Restricted Stock
granted, the length of which shall be determined in the discretion of the
Committee and set forth in the applicable Agreement. Subject to the provisions
of this Section 9, the applicable Agreement and the other provisions of the
Plan, restrictions on Restricted Stock shall lapse if the Grantee satisfies all
applicable employment or other service requirements through the end of the
applicable vesting period.
 
b.      Grant of Restricted Stock. Subject to the other terms of the Plan, the
Committee may, in its discretion as reflected by the terms of the applicable
Agreement: (i) authorize the granting of Restricted Stock to Eligible Persons;
(ii) provide a specified purchase price for the Restricted Stock (whether or not
the payment of a purchase price is required by any state law applicable to the
Company); (iii) determine the restrictions applicable to Restricted Stock and
(iv) determine or impose other conditions to the grant of Restricted Stock under
the Plan as it may deem appropriate.
 
 
- 10 -

--------------------------------------------------------------------------------

 
 
c.      Certificates.
 
 
(i)
In the discretion of the Committee, each Grantee of Restricted Stock may be
issued a stock certificate in respect of Shares of Restricted Stock awarded
under the Plan.  Any such certificate shall be registered in the name of the
Grantee.  Without limiting the generality of Section 6, in addition to any
legend that might otherwise be required by the Board or the Company’s charter,
bylaws or other applicable documents, the certificates for Shares of Restricted
Stock issued hereunder may include any legend which the Committee deems
appropriate to reflect any restrictions on transfer hereunder or under the
applicable Agreement, or as the Committee may otherwise deem appropriate, and,
without limiting the generality of the foregoing, shall bear a legend referring
to the terms, conditions, and restrictions applicable to such Grant,
substantially in the following form:

 
THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED
HEREBY ARE SUBJECT TO THE TERMS AND CONDITIONS (INCLUDING FORFEITURE) OF THE MFA
FINANCIAL, INC. AMENDED AND RESTATED 2010 EQUITY COMPENSATION PLAN, AND AN
AGREEMENT ENTERED INTO BETWEEN THE REGISTERED OWNER AND MFA FINANCIAL,
INC.  COPIES OF SUCH PLAN AND AWARD AGREEMENT ARE ON FILE IN THE OFFICES OF MFA
FINANCIAL, INC. AT 350 PARK AVENUE, NEW YORK, NEW YORK 10022.
 
 
(ii)
The Committee may require that any stock certificates evidencing such Shares be
held in custody by the Company or its designee until the restrictions hereunder
shall have lapsed and that, as a condition of any grant of Restricted Stock, the
Grantee shall have delivered to the Company or its designee a stock power,
endorsed in blank, relating to the stock covered by such Grant.  If and when
such restrictions so lapse, any stock certificates shall be delivered by the
Company to the Grantee or his or her designee as provided in Section 9(d).

 
d.      Restrictions and Conditions.  Unless otherwise provided by the Committee
in an Agreement, the Shares of Restricted Stock awarded pursuant to the Plan
shall be subject to the following restrictions and conditions:
 
 
(i)
Subject to the provisions of the Plan and the applicable Agreement, during a
period commencing with the date of such Grant and ending on the date the period
of forfeiture with respect to such Shares lapses, the Grantee shall not be
permitted voluntarily or involuntarily to sell, transfer, pledge, anticipate,
alienate, encumber or assign Shares of Restricted Stock awarded under the Plan
(or have such Shares attached or garnished).  Subject to the provisions of the
applicable Agreement and clauses (iii) and (iv) below, the period of forfeiture
with respect to Shares granted hereunder shall lapse as provided in the
applicable Agreement.  Notwithstanding the foregoing, unless otherwise expressly
provided by the Committee, the period of forfeiture with respect to such Shares
shall only lapse as to whole Shares.

 
 
- 11 -

--------------------------------------------------------------------------------

 
 
 
(ii)
Except as provided in the foregoing clause (i), below in this clause (ii), or in
Section 15, or as otherwise provided in the applicable Agreement, the Grantee
shall have, in respect of the Shares of Restricted Stock, all of the rights of a
stockholder of the Company, including the right to vote the Shares; provided,
however, that cash dividends on such Shares shall, unless otherwise provided by
the Committee in the applicable Agreement, be held by the Company (unsegregated
as a part of its general assets) until the period of forfeiture lapses (and
forfeited if the underlying Shares are forfeited), and paid over to the Grantee
as soon as practicable after such period lapses (if not
forfeited).  Certificates for Shares (not subject to restrictions hereunder)
shall be delivered to the Grantee or his or her designee promptly after, and
only after, the period of forfeiture shall lapse without forfeiture in respect
of such Shares of Restricted Stock.

 
 
(iii)
Termination of Service, Except by Death, Retirement or Disability.  Unless
otherwise provided in the applicable Agreement, and subject to clause (iv)
below, if the Grantee has a Termination of Service for Cause or by the Grantee
for any reason other than his or her death, Retirement or Disability, during the
applicable period of forfeiture, then (A) all Restricted Stock still subject to
restriction shall thereupon, and with no further action, be forfeited by the
Grantee, and (B) the Company shall pay to the Grantee as soon as practicable
(and in no event more than 30 days) after such termination an amount equal to
the lesser of (x) the amount paid by the Grantee, if any, for such forfeited
Restricted Stock as contemplated by Section 9(b), and (y) the Fair Market Value
on the date of termination of the forfeited Restricted Stock.

 
 
(iv)
Death, Disability or Retirement of Grantee.  Unless otherwise provided in the
applicable Agreement, in the event the Grantee has a Termination of Service on
account of his or her death, Disability or Retirement, or the Grantee has a
Termination of Service by the Participating Company for any reason other than
Cause, during the applicable period of forfeiture, then restrictions under the
Plan will immediately lapse on all Restricted Stock granted to the applicable
Grantee.

 
10.    PROVISIONS APPLICABLE TO PHANTOM SHARES.
 
a.      Grant of Phantom Shares.  Subject to the other terms of the Plan, the
Committee shall, in its discretion as reflected by the terms of the applicable
Agreement: (i) authorize the granting of Phantom Shares to Eligible Persons and
(ii) determine or impose other conditions to the grant of Phantom Shares under
the Plan as it may deem appropriate.
 
b.     Term.  The Committee may provide in an Agreement that any particular
Phantom Share shall expire at the end of a specified term.
 
c.      Vesting.
 
 
(i)
Subject to the provisions of the applicable Agreement and Section 10(c)(ii),
Phantom Shares shall vest as provided in the applicable Agreement.

 
 
(ii)
Unless otherwise determined by the Committee in an applicable Agreement, the
Phantom Shares granted pursuant to the Plan shall be subject to the following
vesting conditions:

 
 
(1)
Termination of Service for Cause.  Unless otherwise provided in the applicable
Agreement and subject to clause (2) below, if the Grantee has a Termination of
Service for Cause, all of the Grantee’s Phantom Shares (whether or not such
Phantom Shares are otherwise vested) shall thereupon, and with no further
action, be forfeited by the Grantee and cease to be outstanding, and no payments
shall be made with respect to such forfeited Phantom Shares.

 
 
- 12 -

--------------------------------------------------------------------------------

 
 
 
(2)
Termination of Service for Death, Disability or Retirement of Grantee or by the
Participating Company for Any Reason Other than Cause.  Unless otherwise
provided in the applicable Agreement, in the event the Grantee has a Termination
of Service on account of his or her death, Disability or Retirement, or the
Grantee has a Termination of Service by the Participating Company for any reason
other than Cause, all outstanding Phantom Shares granted to such Grantee shall
become immediately vested.

 
 
(3)
Except as contemplated above, in the event that a Grantee has a Termination of
Service, any and all of the Grantee's Phantom Shares which have not vested prior
to or as of such termination shall thereupon, and with no further action, be
forfeited and cease to be outstanding, and the Grantee’s vested Phantom Shares
shall be settled as set forth in Section 10(d).

 
d.      Settlement of Phantom Shares.
 
 
(i)
Except as otherwise provided by the Committee, each vested and outstanding
Phantom Share shall be settled by the transfer to the Grantee of one Share;
provided, however, that, the Committee at the time of grant (or, in the
appropriate case, as determined by the Committee, thereafter) may provide that a
Phantom Share may be settled (A) in cash at the applicable Phantom Share Value,
(B) in cash or by transfer of Shares as elected by the Grantee in accordance
with procedures established by the Committee or (C) in cash or by transfer of
Shares as elected by the Company.

 
 
(ii)
Each Phantom Share shall be settled with a single-sum payment by the Company;
provided, however, that, with respect to Phantom Shares of a Grantee which have
a common Settlement Date (as defined below), the Committee may permit the
Grantee to elect in accordance with procedures established by the Committee
(taking into account, without limitation, Section 409A of the Code, as the
Committee may deem appropriate) to receive installment payments over a period
not to exceed 10 years.  If the Grantee’s Phantom Shares are paid out in
installment payments, such installment payments shall be treated as a series of
separate payments for purposes of Section 409A of the Code.

 
 
(iii)
(1)
Unless otherwise provided in an applicable Agreement, the settlement date with
respect to a Grantee is the first day of the month to follow the Grantee's
Termination of Service ("Settlement Date"); provided, however, that a Grantee
may elect, in accordance with procedures to be adopted by the Committee, that
such Settlement Date will be deferred as elected by the Grantee to a time
permitted by the Committee under procedures to be established by the
Committee.  Notwithstanding the prior sentence, all initial elections to defer
the Settlement Date shall be made in accordance with the requirements of Section
409A of the Code.  In addition, unless otherwise determined by the Committee,
any subsequent elections under this Section 10(d)(iii)(1) must, except as may
otherwise be permitted under the rules applicable under Section 409A of the
Code, (A) not be effective for at least one year after they are made, or, in the
case of payments to commence at a specific time, be made at least one year
before the first scheduled payment and (B) defer the commencement of
distributions (and each affected distribution) for at least five years.

 
 
- 13 -

--------------------------------------------------------------------------------

 
 
(2) 
Notwithstanding Section 10(d)(iii)(1), the Committee may provide
thatdistributions of Phantom Shares can be elected at any time in those cases
inwhich the Phantom Share Value is determined by reference to Fair Market
Valueto the extent in excess of a base value, rather than by reference to
unreduced Fair Market Value.

 
(3) 
Notwithstanding the foregoing, the Settlement Date, if not earlier pursuant to
thisSection 10(d)(iii), is the date of the Grantee's death.

 
 
(iv)
Notwithstanding any other provision of the Plan, a Grantee may receive any
amounts to be paid in installments as provided in Section 10(d)(ii) or deferred
by the Grantee as provided in Section 10(d)(iii) in the event of an
"Unforeseeable Emergency."  For these purposes, an "Unforeseeable Emergency," as
determined by the Committee in its sole discretion, is a severe financial
hardship to the Grantee resulting from a sudden and unexpected illness or
accident of the Grantee or "dependent," as defined in Section 152(a) of the
Code, of the Grantee, loss of the Grantee's property due to casualty, or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Grantee.  The circumstances that will
constitute an Unforeseeable Emergency will depend upon the facts of each case,
but, in any case, payment may not be made to the extent that such hardship is or
may be relieved:

 
 
(1)
through reimbursement or compensation by insurance or otherwise;

 
 
(2)
by liquidation of the Grantee's assets, to the extent the liquidation of such
assets would not itself cause severe financial hardship; or

 
 
(3)
by future cessation of the making of additional deferrals under Section
10(d)(ii) and (iii).

 
Without limitation, the need to send a Grantee's child to college or the desire
to purchase a home shall not constitute an Unforeseeable
Emergency.  Distributions of amounts because of an Unforeseeable Emergency shall
be permitted to the extent reasonably needed to satisfy the emergency need.
 
e.      Other Phantom Share Provisions.
 
 
(i)
Except as permitted by the Committee, rights to payments with respect to Phantom
Shares granted under the Plan shall not be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment, garnishment, levy, execution, or other legal or equitable process,
either voluntary or involuntary; and any attempt to anticipate, alienate, sell,
transfer, assign, pledge, encumber, attach or garnish, or levy or execute on any
right to payments or other benefits payable hereunder, shall be void.

 
 
(ii)
A Grantee may designate in writing, on forms to be prescribed by the Committee,
a beneficiary or beneficiaries to receive any payments payable after his or her
death and may amend or revoke such designation at any time.  If no beneficiary
designation is in effect at the time of a Grantee's death, payments hereunder
shall be made to the Grantee's estate.  If a Grantee with a vested Phantom Share
dies, such Phantom Share shall be settled and the Phantom Share Value in respect
of such Phantom Shares paid, and any payments deferred pursuant to an election
under Section 10(d)(iii) shall be accelerated and paid, as soon as practicable
(but no later than 60 days) after the date of death to such Grantee's
beneficiary or estate, as applicable.

 
 
- 14 -

--------------------------------------------------------------------------------

 
 
 
(iii)
The Committee may establish a program (taking into account, without limitation,
the application of Section 409A of the Code, as the Committee may deem
appropriate) under which distributions with respect to Phantom Shares may be
deferred for periods in addition to those otherwise contemplated by the
foregoing provisions of this Section 10.  Such program may include, without
limitation, provisions for the crediting of earnings and losses on unpaid
amounts and, if permitted by the Committee, provisions under which Grantees may
select from among hypothetical investment alternatives for such deferred amounts
in accordance with procedures established by the Committee.

 
 
(iv)
Notwithstanding any other provision of this Section 10, any fractional Phantom
Share will be paid out in cash at the Phantom Share Value as of the Settlement
Date.

 
 
(v)
No Phantom Share shall give any Grantee any rights with respect to Shares or any
ownership interest in the Company.  Except as may be provided in accordance with
Section 11, no provision of the Plan shall be interpreted to confer upon any
Grantee of a Phantom Share any voting, dividend or derivative or other similar
rights with respect to any Phantom Share.

 
f.      Claims Procedures.
 
 
(i)
The Grantee, or his or her beneficiary hereunder or authorized representative,
may file a claim for payments with respect to Phantom Shares under the Plan by
written communication to the Committee or its designee.  A claim is not
considered filed until such communication is actually received.  Within 90 days
(or, if special circumstances require an extension of time for processing, 180
days, in which case notice of such special circumstances should be provided
within the initial 90-day period) after the filing of the claim, the Committee
will either:

 
 
(1)
approve the claim and take appropriate steps for satisfaction of the claim; or

 
 
(2)
if the claim is wholly or partially denied, advise the claimant of such denial
by furnishing to him or her a written notice of such denial setting forth (A)
the specific reason or reasons for the denial; (B) specific reference to
pertinent provisions of the Plan on which the denial is based and, if the denial
is based in whole or in part on any rule of construction or interpretation
adopted by the Committee, a reference to such rule, a copy of which shall be
provided to the claimant; (C) a description of any additional material or
information necessary for the claimant to perfect the claim and an explanation
of the reasons why such material or information is necessary; and (D) a
reference to this Section 10(f) as the provision setting forth the claims
procedure under the Plan.

 
 
(ii)
The claimant may request a review of any denial of his or her claim by written
application to the Committee within 60 days after receipt of the notice of
denial of such claim.  Within 60 days (or, if special circumstances require an
extension of time for processing, 120 days, in which case notice of such special
circumstances should be provided within the initial 60-day period) after receipt
of written application for review, the Committee will provide the claimant with
its decision in writing, including, if the claimant's claim is not approved,
specific reasons for the decision and specific references to the Plan provisions
on which the decision is based.

 
 
- 15 -

--------------------------------------------------------------------------------

 
 
11.    PROVISIONS APPLICABLE TO DIVIDEND EQUIVALENT RIGHTS.
 
a.      Grant of DERs.  Subject to the other terms of the Plan (including,
without limitation, Section 7(a)), the Committee shall, in its discretion as
reflected by the terms of the Agreements, authorize the granting of DERs to
Eligible Persons based on the dividends declared on Common Stock, to be credited
as of the dividend payment dates, during the period between the date a Grant is
issued, and the date such Grant is exercised, vests or expires, as determined by
the Committee.  Such DERs shall be converted to cash or additional Shares by
such formula and at such time and subject to such limitation as may be
determined by the Committee.  With respect to DERs granted with respect to
Options intended to be qualified performance-based compensation for purposes of
Section 162(m) of the Code, such DERs shall be payable regardless of whether
such Option is exercised.  If a DER is granted in respect of another Grant
hereunder, then, unless otherwise stated in the Agreement, or, in the
appropriate case, as determined by the Committee, in no event shall the DER be
in effect for a period beyond the time during which the applicable related
portion of the underlying Grant has been exercised or otherwise settled, or has
expired, been forfeited or otherwise lapsed, as applicable.
 
b.      Certain Terms.
 
 
(i)
The term of a DER shall be set by the Committee in its discretion.

 
 
(ii)
Payment of the amount determined in accordance with Section 11(a) shall be in
cash, in Common Stock or a combination of the both, as determined by the
Committee at the time of grant.

 
c.      Other Types of DERs.  The Committee may establish a program under which
DERs of a type whether or not described in the foregoing provisions of this
Section 11 may be granted to Eligible Persons.  For example, without limitation,
the Committee may grant a DER in respect of each Share subject to an Option or
with respect to a Phantom Share, which right would consist of the right (subject
to Section 11(d)) to receive a cash payment in an amount equal to the dividend
distributions paid on a Share from time to time.
 
d.      Deferral.
 
 
(i)
The Committee may (taking into account, without limitation, the possible
application of Section 409A of the Code, as the Committee may deem appropriate)
establish a program under which Grantees (i) will have Phantom Shares credited,
subject to the terms of Sections 10(d) and 10(e) as though directly applicable
with respect thereto, upon the granting of DERs, or (ii) will have payments with
respect to DERs deferred.

 
 
(ii)
The Committee may establish a program under which distributions with respect to
DERs may be deferred.  Such program may include, without limitation, provisions
for the crediting of earnings and losses on unpaid amounts, and, if permitted by
the Committee, provisions under which Grantees may select from among
hypothetical investment alternatives for such deferred amounts in accordance
with procedures established by the Committee.

 
 
- 16 -

--------------------------------------------------------------------------------

 
 
12.   OTHER EQUITY-BASED AWARDS.  The Board shall have the right to issue other
Grants based upon the Common Stock having such terms and conditions as the Board
may determine, including, without limitation, the grant of Shares based upon
certain conditions, and the grant of securities convertible into Common Stock.
 
13.    PERFORMANCE GOALS.  The Committee, in its discretion, shall in the case
of Grants (including, in particular, Grants other than Options) intended to
qualify for an exception from the limitation imposed by Section 162(m) of the
Code ("Performance-Based Grants") (i) establish one or more performance goals
("Performance Goals") as a precondition to the issue of Grants, and (ii)
provide, in connection with the establishment of the Performance Goals, for
predetermined Grants to those Grantees (who continue to meet all applicable
eligibility requirements) with respect to whom the applicable Performance Goals
are satisfied.  The Performance Goals shall be based upon the criteria set forth
in Exhibit B hereto which is hereby incorporated herein by reference as though
set forth in full.  The Performance Goals shall be established in a timely
fashion such that they are considered preestablished for purposes of the rules
governing performance-based compensation under Section 162(m) of the Code. Prior
to the award of Restricted Stock hereunder, the Committee shall have certified
that any applicable Performance Goals, and other material terms of the Grant,
have been satisfied.  Performance Goals which do not satisfy the foregoing
provisions of this Section 13 may be established by the Committee with respect
to Grants not intended to qualify for an exception from the limitations imposed
by Section 162(m) of the Code.
 
14.   TERM OF PLAN.  Grants may be granted pursuant to the Plan until the
expiration of 10 years from the effective date of the Plan.
 
15.   RECAPITALIZATION AND CHANGES OF CONTROL.
 
a.      Subject to any required action by stockholders and to the specific
provisions of Section 16, if (i) the Company shall at any time be involved in a
merger, consolidation, dissolution, liquidation, reorganization, exchange of
shares, sale of all or substantially all of the assets or stock of the Company
or a transaction similar thereto, (ii) any stock dividend, stock split, reverse
stock split, stock combination, reclassification, recapitalization or other
similar change in the capital structure of the Company, or any distribution to
holders of Common Stock other than cash dividends, shall occur or (iii) any
other event shall occur which in the judgment of the Committee necessitates
action by way of adjusting the terms of the outstanding Grants, then:
 
 
(1)
the maximum aggregate number of Shares which shall be made subject to Options
and DERs under the Plan, the maximum aggregate number and kind of Shares of
Restricted Stock that shall be granted under the Plan, the maximum aggregate
number of Phantom Shares and other Grants which may be granted under the Plan
shall be appropriately adjusted by the Committee in its discretion; and

 
 
(2)
the Committee shall take any such action as in its discretion shall be necessary
to maintain each Grantees' rights hereunder (including under their applicable
Agreements) so that they are, in their respective Options, Phantom Shares and
DERs (and, as appropriate, other Grants under Section 12), substantially
proportionate to the rights existing in such Options, Phantom Shares and DERs
prior to such event (and other Grants under Section 12), including, without
limitation, adjustments in (A) the number of Options, Phantom Shares and DERs
(and other Grants under Section 12) granted, (B) the number and kind of shares
or other property to be distributed in respect of Options, Phantom Shares and
DERs (and other Grants under Section 12, as applicable, (C) the Exercise Price,
Purchase Price and Phantom Share Value, and (D) performance-based criteria
established in connection with Grants (to the extent consistent with Section
162(m) of the Code, as applicable); provided that, in the discretion of the
Committee, the foregoing clause (D) may also be applied in the case of any event
relating to a Subsidiary if the event would have been covered under this Section
15(a) had the event related to the Company.

 
 
- 17 -

--------------------------------------------------------------------------------

 
 
To the extent that such action shall include an increase or decrease in the
number of Shares subject to all outstanding Grants, the number of Shares
available under Section 6 above shall be increased or decreased, as the case may
be, proportionately, as may be determined by the Committee in its discretion.
 
b.      Any Shares or other securities distributed to a Grantee with respect to
Restricted Stock or otherwise issued in substitution of Restricted Stock
pursuant to this Section 15 shall be subject to the restrictions and
requirements imposed by Section 9, including depositing the certificates
therefor with the Company together with a stock power and bearing a legend as
provided in Section 9(c)(i).
 
c.      If the Company shall be consolidated or merged with another corporation
or other entity, each Grantee who has received Restricted Stock that is then
subject to restrictions imposed by Section 9(d) may be required to deposit with
the successor corporation the certificates for the stock or securities or the
other property that the Grantee is entitled to receive by reason of ownership of
Restricted Stock in a manner consistent with Section 9(c)(ii), and such stock,
securities or other property shall become subject to the restrictions and
requirements imposed by Section 9(d), and the certificates therefor or other
evidence thereof shall bear a legend similar in form and substance to the legend
set forth in Section 9(c)(i).
 
d.      The judgment of the Committee with respect to any matter referred to in
this Section 15 shall be conclusive and binding upon each Grantee without the
need for any amendment to the Plan.
 
e.      Subject to any required action by stockholders, if the Company is the
surviving corporation in any merger or consolidation, the rights under any
outstanding Grant shall pertain and apply to the securities to which a holder of
the number of Shares subject to the Grant would have been entitled.  Subject to
the terms of any Agreement, in the event of a merger or consolidation in which
the Company is not the surviving corporation, the date of exercisability of each
outstanding Option and settling of each Phantom Share or, as applicable, other
Grant under Section 12, shall be accelerated to a date prior to such merger or
consolidation, unless the agreement of merger or consolidation provides for the
assumption of the Grant by the successor to the Company.
 
f.      To the extent that the foregoing adjustment related to securities of the
Company, such adjustments shall be made by the Committee, whose determination
shall be conclusive and binding on all persons.
 
g.      Except as expressly provided in this Section 15, a Grantee shall have no
rights by reason of subdivision or consolidation of shares of stock of any
class, the payment of any stock dividend or any other increase or decrease in
the number of shares of stock of any class or by reason of any dissolution,
liquidation, merger or consolidation or spin-off of assets or stock of another
corporation, and any issue by the Company of shares of stock of any class, or
securities convertible into shares of stock of any class, shall not affect, and
no adjustment by reason thereof shall be made with respect to, the number of
Shares subject to a Grant or the Exercise Price of Shares subject to an Option.
 
 
- 18 -

--------------------------------------------------------------------------------

 
 
h.      Grants made pursuant to the Plan shall not affect in any way the right
or power of the Company to make adjustments, reclassifications, reorganizations
or changes of its capital or business structure, to merge or consolidate or to
dissolve, liquidate, sell or transfer all or any part of its business assets.
 
i.      Upon the occurrence of a Change of Control:
 
 
(i)
The Committee as constituted immediately before the Change of Control may make
such adjustments as it, in its discretion, determines are necessary or
appropriate in light of the Change of Control (including, without limitation,
the substitution of stock other than stock of the Company as the stock optioned
hereunder, and the acceleration of the exercisability of the Options and
settling of each Phantom Share or, as applicable, other Grant under Section 12),
provided that the Committee determines that such adjustments do not have a
substantial adverse economic impact on the Grantee as determined at the time of
the adjustments.

 
 
(ii)
Except as otherwise provided in an applicable Agreement, all restrictions and
conditions on each DER shall automatically lapse and all Grants under the Plan
shall be deemed fully vested.

 
 
(iii)
Notwithstanding the provisions of Section 10 (taking into account, without
limitation, the application of Section 409A of the Code, as the Committee may
deem appropriate), the Settlement Date for Phantom Shares shall be the date of
such Change of Control and all amounts due with respect to Phantom Shares to a
Grantee hereunder shall be paid as soon as practicable (but in no event more
than 30 days) after such Change of Control, unless such Grantee elects otherwise
in accordance with procedures established by the Committee.

 
j.      "Change of Control" shall mean the occurrence of any one of the
following events:
 
 
(i)
any "person," as such term is used in Sections 13(d) and 14(d) of the Exchange
Act(other than the Company, any of its affiliates or any trustee, fiduciary or
other person or entity holding securities under any employee benefit plan or
trust of the Company or any of its affiliates and, with respect to any
particular Eligible Employee, other than such Eligible Employee) together with
all "affiliates" and "associates" (as such terms are defined in Rule 12b-2 under
the Exchange Act) of such person, shall become the "beneficial owner" (as such
term is defined in Rule 13d-3 under the Exchange Act), directly or indirectly,
of securities of the Company representing 30% or more of either (A) the combined
voting power of the Company's then outstanding securities having the right to
vote in an election of the Board ("voting securities") or (B) the then
outstanding Shares (in either such case other than as a result of an acquisition
of securities directly from the Company); or

 
 
(ii)
persons who, as of the effective date of the Plan, constitute the Board (the
"Incumbent Directors") cease for any reason, including, without limitation, as a
result of a tender offer, proxy contest, merger or similar transaction, to
constitute at least a majority of the Board, provided that any person becoming a
member of the Board subsequent to the effective date whose election or
nomination for election was approved and/or ratified by a vote of at least a
majority of the Incumbent Directors shall, for purposes of the Plan, be
considered an Incumbent Director; or

 
 
- 19 -

--------------------------------------------------------------------------------

 
 
 
(iii)
there shall occur (A) any consolidation or merger of the Company or any
Subsidiary where the stockholders of the Company, immediately prior to the
consolidation or merger, would not, immediately after the consolidation or
merger, beneficially own (as such term is defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, shares representing in the aggregate 50%
or more of the voting securities of the corporation issuing cash or securities
in the consolidation or merger (or of its ultimate parent corporation, if any),
(B) any sale, lease, exchange or other transfer (in one transaction or a series
of transactions contemplated or arranged by any party as a single plan) of all
or substantially all of the assets of the Company or (C) any plan or proposal
for the liquidation or dissolution of the Company.

 
Notwithstanding the foregoing, a "Change of Control" shall not be deemed to have
occurred for purposes of the foregoing clause (i) solely as the result of an
acquisition of securities by the Company which, by reducing the number of Shares
or other voting securities outstanding, increases (x) the proportionate number
of Shares beneficially owned by any person to 30% or more of the Shares then
outstanding or (y) the proportionate voting power represented by the voting
securities beneficially owned by any person to 30% or more of the combined
voting power of all then outstanding voting securities; provided, however, that,
if any person referred to in clause (x) or (y) of this sentence shall thereafter
become the beneficial owner of any additional Shares or other voting securities
(other than pursuant to a stock split, stock dividend, or similar transaction),
then a "Change of Control" shall be deemed to have occurred for purposes of this
subsection (j).
 
16.   EFFECT OF CERTAIN TRANSACTIONS.  In the case of (i) the dissolution or
liquidation of the Company, (ii) a merger, consolidation, reorganization or
other business combination in which the Company is acquired by another entity or
in which the Company is not the surviving entity, or (iii) any sale, lease,
exchange or other transfer (in one transaction or a series of transactions
contemplated or arranged by any party as a single plan) of all or substantially
all of the assets of the Company, the Plan and the Grants issued hereunder shall
terminate upon the effectiveness of any such transaction or event, unless
provision is made in connection with such transaction for the assumption of
Grants theretofore granted, or the substitution for such Grants of new Grants,
by the successor entity or parent thereof, with appropriate adjustment as to the
number and kind of shares and the per share exercise prices, as provided in
Section 15.  In the event of such termination, all outstanding Options and
Grants shall be exercisable in full for at least fifteen days prior to the date
of such termination whether or not otherwise exercisable during such period.
 
17.    SECURITIES LAW REQUIREMENTS.
 
a.      Legality of Issuance.  The issuance of any Shares pursuant to Grants
under the Plan and the issuance of any Grant shall be contingent upon the
following:
 
 
(i)
the obligation of the Company to sell Shares with respect to Grants issued under
the Plan shall be subject to all applicable laws, rules and regulations,
including all applicable federal and state securities laws, and the obtaining of
all such approvals by governmental agencies as may be deemed necessary or
appropriate by the Committee;

 
 
(ii)
the Committee may make such changes to the Plan as may be necessary or
appropriate to comply with the rules and regulations of any government authority
or to obtain tax benefits applicable to stock options; and

 
 
- 20 -

--------------------------------------------------------------------------------

 
 
 
(iii)
each grant of Options, Restricted Stock, Phantom Shares (or issuance of Shares
in respect thereof) or DERs (or issuance of Shares in respect thereof), or other
Grant under Section 12 (or issuance of Shares in respect thereof), is subject to
the requirement that, if at any time the Committee determines, in its
discretion, that the listing, registration or qualification of Shares issuable
pursuant to the Plan is required by any securities exchange or under any state
or federal law, or the consent or approval of any governmental regulatory body
is necessary or desirable as a condition of, or in connection with, the issuance
of Options, Shares of Restricted Stock, Phantom Shares, DERs, other Grants or
other Shares, no payment shall be made, or Phantom Shares or Shares issued or
grant of Restricted Stock or other Grant made, in whole or in part, unless
listing, registration, qualification, consent or approval has been effected or
obtained free of any conditions in a manner acceptable to the Committee.

 
b.      Restrictions on Transfer.  Regardless of whether the offering and sale
of Shares under the Plan has been registered under the Act or has been
registered or qualified under the securities laws of any state, the Company may
impose restrictions on the sale, pledge or other transfer of such Shares
(including the placement of appropriate legends on stock certificates) if, in
the judgment of the Company and its counsel, such restrictions are necessary or
desirable in order to achieve compliance with the provisions of the Act, the
securities laws of any state or any other law.  In the event that the sale of
Shares under the Plan is not registered under the Act but an exemption is
available which requires an investment representation or other representation,
each Grantee shall be required to represent that such Shares are being acquired
for investment, and not with a view to the sale or distribution thereof, and to
make such other representations as are deemed necessary or appropriate by the
Company and its counsel.  Any determination by the Company and its counsel in
connection with any of the matters set forth in this Section 17 shall be
conclusive and binding on all persons.  Without limiting the generality of
Section 6, stock certificates evidencing Shares acquired under the Plan pursuant
to an unregistered transaction shall bear a restrictive legend, substantially in
the following form, and such other restrictive legends as are required or deemed
advisable under the provisions of any applicable law:
 
"THE SALE OF THE SECURITIES REPRESENTED HEREBY HAS NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933 (THE "ACT").  ANY TRANSFER OF SUCH SECURITIES WILL BE
INVALID UNLESS A REGISTRATION STATEMENT UNDER THE ACT IS IN EFFECT AS TO SUCH
TRANSFER OR IN THE OPINION OF COUNSEL FOR THE ISSUER SUCH REGISTRATION IS
UNNECESSARY IN ORDER FOR SUCH TRANSFER TO COMPLY WITH THE ACT."
 
c.      Registration or Qualification of Securities.  The Company may, but shall
not be obligated to, register or qualify the issuance of Grants and/or the sale
of Shares under the Act or any other applicable law.  The Company shall not be
obligated to take any affirmative action in order to cause the issuance of
Grants or the sale of Shares under the Plan to comply with any law.
 
d.      Exchange of Certificates.  If, in the opinion of the Company and its
counsel, any legend placed on a stock certificate representing Shares sold under
the Plan is no longer required, the holder of such certificate shall be entitled
to exchange such certificate for a certificate representing the same number of
Shares but lacking such legend.
 
e.      Certain Loans.  Notwithstanding any other provision of the Plan, the
Company shall not be required to take or permit any action under the Plan or any
Agreement which, in the good-faith determination of the Company, would result in
a material risk of a violation by the Company of Section 13(k) of the Exchange
Act.
 
18.   AMENDMENT OF THE PLAN.  The Board may from time to time, with respect to
any Shares at the time not subject to Grants, suspend or discontinue the Plan or
revise or amend it in any respect whatsoever.  The Board may amend the Plan as
it shall deem advisable, except that no amendment may adversely affect a Grantee
with respect to Grants previously granted unless such amendments are in
connection with compliance with applicable laws; provided, however, that the
Board may not make any amendment in the Plan that would, if such amendment were
not approved by the holders of the Common Stock, cause the Plan to fail to
comply with any requirement of applicable law or regulation, or of any
applicable exchange or similar rule, unless and until the approval of the
holders of such Common Stock is obtained.
 
 
- 21 -

--------------------------------------------------------------------------------

 
 
19.   APPLICATION OF FUNDS.  The proceeds received by the Company from the sale
of Common Stock pursuant to the exercise of an Option, the sale of Restricted
Stock or in connection with other Grants under the Plan will be used for general
corporate purposes.
 
20.   TAX WITHHOLDING.  Each Grantee shall, no later than the date as of which
the value of any Grant first becomes includable in the gross income of the
Grantee for federal income tax purposes, pay to the Company, or make
arrangements satisfactory to the Company regarding payment of any federal, state
or local taxes of any kind that are required by law to be withheld with respect
to such income.  A Grantee may, if approved (or pre-approved) by the Committee
in its discretion, elect to have such tax withholding satisfied, in whole or in
part, by (i) authorizing the Company to withhold a number of Shares to be issued
pursuant to a Grant equal to the Fair Market Value as of the date withholding is
effected that would satisfy the withholding amount due, (ii) transferring to the
Company Shares owned by the Grantee with a Fair Market Value equal to the amount
of the required withholding tax, or (iii) in the case of a Grantee who is an
Employee of the Company at the time such withholding is effected, by withholding
from the Grantee's cash compensation.  Notwithstanding anything contained in the
Plan to the contrary, the Grantee's satisfaction of any tax-withholding
requirements imposed by the Committee shall be a condition precedent to the
Company's obligation as may otherwise by provided hereunder to provide Shares to
the Grantee, and the failure of the Grantee to satisfy such requirements with
respect to a Grant shall cause such Grant to be forfeited.
 
21.   NOTICES.  All notices under the Plan shall be in writing, and if to the
Company, shall be delivered to the Board or mailed to its principal office,
addressed to the attention of the Board; and if to the Grantee, shall be
delivered personally or mailed to the Grantee at the address appearing in the
records of the Participating Company.  Such addresses may be changed at any time
by written notice to the other party given in accordance with this Section 21.
 
22.   RIGHTS TO EMPLOYMENT OR OTHER SERVICE.  Nothing in the Plan or in any
Grant issued pursuant to the Plan shall confer on any individual any right to
continue in the employ or other service of the Participating Company (if
applicable) or interfere in any way with the right of the Participating Company
and its stockholders to terminate the individual's employment or other service
at any time.
 
23.   EXCULPATION AND INDEMNIFICATION.  To the maximum extent permitted by law,
the Company shall indemnify and hold harmless the members of the Board and the
members of the Committee from and against any and all liabilities, costs and
expenses incurred by such persons as a result of any act or omission to act in
connection with the performance of such person's duties, responsibilities and
obligations under the Plan, other than such liabilities, costs and expenses as
may result from the gross negligence, bad faith, willful misconduct or criminal
acts of such persons.
 
 
- 22 -

--------------------------------------------------------------------------------

 
 
24.   COMPLIANCE WITH SECTION 409A OF THE CODE.
 
 
(i)
Any Agreement issued under the Plan that is subject to Section 409A of the Code
shall include such additional terms and conditions as may be required to satisfy
the requirements of Section 409A of the Code.

 
 
(ii)
With respect to any Grant issued under the Plan that is subject to Section 409A
of the Code, and with respect to which a payment or distribution is to be made
upon a Termination of Service, if the Grantee is determined by the Company to be
a “specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the
Code and any of the Company’s stock is publicly traded on an established
securities market or otherwise, such payment or distribution may not be made
before the date which is six months after the date of Termination of Service (to
the extent required under Section 409A of the Code).  Any payments or
distributions delayed in accordance with the prior sentence shall be paid to the
Grantee on the first day of the seventh month following the Grantee’s
Termination of Service.

 
 
(iii)
Notwithstanding any other provision of the Plan, the Board and the Committee
shall administer the Plan, and exercise authority and discretion under the Plan,
to satisfy the requirements of Section 409A of the Code or any exemption
thereto.

 
25.   NO FUND CREATED.   Any and all payments hereunder to any Grantee under the
Plan shall be made from the general funds of the Company (or, if applicable, a
Participating Company), no special or separate fund shall be established or
other segregation of assets made to assure such payments, and the Phantom Shares
(including for purposes of this Section 25 any accounts established to
facilitate the implementation of Section 10(d)(iii)) and any other similar
devices issued hereunder to account for Plan obligations do not constitute
Common Stock and shall not be treated as (or as giving rise to) property or as a
trust fund of any kind; provided, however, that the Company (or a Participating
Company) may establish a mere bookkeeping reserve to meet its obligations
hereunder or a trust or other funding vehicle that would not cause the Plan to
be deemed to be funded for tax purposes or for purposes of Title I of the
Employee Retirement Income Security Act of 1974, as amended.  The obligations of
the Company (or, if applicable, a Participating Company) under the Plan are
unsecured and constitute a mere promise by the Company (or, if applicable, a
Participating Company) to make benefit payments in the future and, to the extent
that any person acquires a right to receive payments under the Plan from the
Company (or, if applicable, a Participating Company), such right shall be no
greater than the right of a general unsecured creditor of the Company (or, if
applicable, a Participating Company).  Without limiting the foregoing, Phantom
Shares and any other similar devices issued hereunder to account for Plan
obligations are solely a device for the measurement and determination of the
amounts to be paid to a Grantee under the Plan, and each Grantee's right in the
Phantom Shares and any such other devices is limited to the right to receive
payment, if any, as may herein be provided.
 
26.   NO FIDUCIARY RELATIONSHIP.  Nothing contained in the Plan (including
without limitation Section 10(e)(iii)), and no action taken pursuant to the
provisions of the Plan, shall create or shall be construed to create a trust of
any kind, or a fiduciary relationship between the Company, the Participating
Companies, or their officers or the Committee, on the one hand, and the Grantee,
the Company, the Participating Companies or any other person or entity, on the
other.
 
27.    CAPTIONS.  The use of captions in the Plan is for convenience.  The
captions are not intended to provide substantive rights.
 
28.    GOVERNING LAW.  THE PLAN SHALL BE GOVERNED BY THE LAWS OF MARYLAND,
WITHOUT REFERENCE TO PRINCIPLES OF CONFLICT OF LAWS.
 
 
- 23 -

--------------------------------------------------------------------------------

 
 
29.    EXECUTION.  The Company has caused the Plan to be executed in the name
and on behalf of the Company by an officer of the Company thereunto duly
authorized as of this tenth day of May, 2010.
 

 
MFA FINANCIAL, INC.,
 
a Maryland corporation
                   
By:
/s/Ronald A. Freydberg
   
Name: Ronald A. Freydberg
   
Title: Chief Investment and Administrative Officer









 
- 24 -

--------------------------------------------------------------------------------

 
EXHIBIT A


INITIAL AWARDS TO COMPENSATION COMMITTEE MEMBERS


In accordance with Section 7(a) herein, a member of the Committee shall be
eligible to receive the following Non-qualified Stock Option and DERs upon the
date such person is initially appointed to the Committee:


1.  Non-qualified Stock Option to purchase 5,000 shares of Common Stock


2.  1,250 DERs
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT B
 
PERFORMANCE CRITERIA
 
Performance-Based Grants intended to qualify as "performance based" compensation
under Section 162(m) of the Code, may be payable upon the attainment of
objective performance goals that are established by the Committee and relate to
one or more Performance Criteria, in each case on specified date or over any
period, up to 10 years, as determined by the Committee.  Performance Criteria
may be based on the achievement of the specified levels of performance under one
or more of the measures set out below relative to the performance of one or more
other corporations or indices.
 
"Performance Criteria" means the following business criteria (or any combination
thereof) with respect to one or more of the Company, any Participating Company
or any division or operating unit thereof:
 
 
i.)
pre-tax income,

 
 
ii.)
after-tax income,

 
 
iii.)
net income (meaning net income as reflected in the Company's financial reports
for the applicable period, on an aggregate, diluted and/or per share basis),

 
 
iv.)
operating income,

 
 
v.)
cash flow,

 
 
vi.)
earnings per share,

 
 
vii.)
return on equity,

 
 
viii.)
return on invested capital or assets,

 
 
ix.)
cash and/or funds available for distribution,

 
 
x.)
appreciation in the fair market value of the Common Stock,

 
 
xi.)
return on investment,

 
 
xii.)
total return to stockholders (meaning the aggregate Common Stock price
appreciation and dividends paid (assuming full reinvestment of dividends) during
the applicable period),

 
 
xiii.)
net earnings growth,

 
 
xiv.)
stock appreciation (meaning an increase in the price or value of the Common
Stock after the date of grant of an award and during the applicable period),

 
 
xv.)
related return ratios,

 
 
xvi.)
increase in revenues,

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
xvii.)
the Company's published ranking against its peer group of real estate investment
trusts based on total stockholder return,

 
 
xviii.)
net earnings,

 
 
xix.)
changes (or the absence of changes) in the per share or aggregate market price
of the Company's Common Stock,

 
 
xx.)
number of securities sold,

 
 
xxi.)
earnings before any one or more of the following items: interest, taxes,
depreciation or amortization for the applicable period, as reflected in the
Company's financial reports for the applicable period, and

 
xxii.)
total revenue growth (meaning the increase in total revenues after the date of
grant of an award and during the applicable period, as reflected in the
Company's financial reports for the applicable period).

 
Except as otherwise expressly provided, all financial terms are used as defined
under Generally Accepted Accounting Principles (“GAAP”) and all determinations
shall be made in accordance with GAAP, as applied by the Company in the
preparation of its periodic reports to stockholders.
 
To the extent permitted by Section 162(m) of the Code, unless the Committee
provides otherwise at the time of establishing the performance goals, for each
fiscal year of the Company, the Committee may provide for objectively
determinable adjustments, as determined in accordance with GAAP, to any of the
Performance Criteria described above for one or more of the items of gain, loss,
profit or expense: (A) determined to be extraordinary or unusual in nature or
infrequent in occurrence, (B) related to the disposal of a segment of a
business, (C) related to a change in accounting principle under GAAP,
(D) related to discontinued operations that do not qualify as a segment of a
business under GAAP, and (E) attributable to the business operations of any
entity acquired by the Company during the fiscal year.
 


 
 

--------------------------------------------------------------------------------

 